Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Claims 1-2, 4, 6-9, 11, and 13-16 are currently pending.
Claims 1-2. 4, 6-9, 11, and 13-16 are amended. 
Claims 3, 5, 10, and 12 are canceled.
Objection Withdrawn
The objection to the Specification is withdrawn.
Rejections Withdrawn
The rejections under 35 U.S.C. 112(a) is withdrawn.
The rejections under 35 U.S.C 112(b) is withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is Zhu et al (Transplantation of iPSC-derived TM cells rescues glaucoma phenotypes in vivo, IDS 05/07/2021) and Roubeix et al (Intraocular pressure reduction and neuroprotection conferred by bone marrow-derived mesenchymal stem cells in an animal model of Glaucoma, 2015, Stem Cell Research & Therapy, 6:177, pgs. 1-13). Zhu et al teach the transplantation of 50,000 stem cells in to the anterior chamber, of the eye, in animals with subsequent follow ups at 2, 4, and 6 months. Roubeix et al teach the implantation of 500,000 stem cells in the anterior chamber of the eye in rats. However, the prior art does not teach that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 4, 6-9, 11, and 13-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642